        Case 4:19-cv-01834-MWB-MA Document 12 Filed 04/13/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    RODNEY SMITH,                                 No. 4:19-CV-01834

                Plaintiff,                        (Judge Brann)

         v.

    DR. EKWUNIFE, et al.,

               Defendants.

                             MEMORANDUM OPINION

                                 APRIL 13, 2021

I.      BACKGROUND

        Plaintiff Rodney Smith, a state prisoner incarcerated at SCI Retreat in

Hunlock Creek, Pennsylvania, filed this civil rights action pursuant to 42 U.S.C.

§ 1983 alleging an Eighth Amendment deliberate indifference medical claim arising

from medical treatment he received while he was incarcerated at SCI Huntingdon.

Plaintiff named as defendants Dr. Ekwunife of SCI Huntingdon, Dr. Doll of SCI

Huntingdon, Dr. Morgan of SCI Huntingdon, P.A. Gomez of SCI-Huntingdon’s

Medical Department, Kevin Kauffman, Superintendent of SCI Huntingdon, Paula

Price, Health Care Administrator at SCI Huntingdon, Dorina Varner, Pennsylvania

Department of Corrections Chief Grievance Officer, as well as John and Jane Does.1




1
     Doc. 1.
       Case 4:19-cv-01834-MWB-MA Document 12 Filed 04/13/21 Page 2 of 6




       The Court reviewed the complaint and determined that Plaintiff failed to state

a claim upon which relief may be granted and granted Plaintiff leave to file an

amended complaint to correct the pleading deficiencies.2 In the original complaint,

Plaintiff alleged that on February 26, 2018, he was rushed to a hospital where an

emergency procedure was performed because Plaintiff’s INF numbers were below a

2.3 Defendant P.A. Gomez reported that Plaintiff’s INF level was at 1.2 prior to

February 26, 2018.4 Plaintiff alleged that the INF level of 1.2 caused three new

blood clots to develop in Plaintiff’s lung.5 Plaintiff alleged that the cause of the

blood clots forming was because Dr. Morgan wrote an order for Plaintiff’s blood

thinner medication to be withheld from February 5 through 9, 2018, to prepare for a

colonoscopy.6 This, he alleged, was according to the doctors at UPMC Altoona

Hospital.7

       Plaintiff alleges that Dr. Morgan and all Defendants were on notice and should

have known that discontinuing Plaintiff’s blood thinner medication during this time

without replacing it with another medication could result in placing Plaintiff at

serious risk for death.8 Plaintiff alleged that Defendant Dr. Ekwunife had access to

his medical files and failed to develop an adequate plan to prepare Plaintiff for his


2
    Docs. 9, 10.
3
    Doc. 1 at 3.
4
    Id.
5
    Id.
6
    Id.
7
    Id.
8
    Id.
                                          2
         Case 4:19-cv-01834-MWB-MA Document 12 Filed 04/13/21 Page 3 of 6




colonoscopy that would have prevented Plaintiff from almost dying when taken off

his blood thinner medication.9

         In the amended complaint, Plaintiff alleges that “deliberate indifference could

be found” based on Dr. Ekwunife’s decision to withhold his medication based on a

non-medical reason and that he was denied recommended treatment.10 Plaintiff also

alleges that Dr. Ekwunife should have contacted UPMC and advised of his intent to

withdraw the prescribed medication.11 The amended complaint does not identify

any other Defendants other than Dr. Ekwunife.12

II.      STANDARD OF REVIEW

         Under § 1915(e)(2)(B) of the Prisoner Litigation Reform Act, the Court has

an obligation to dismiss a complaint “at any time the court determines” the complaint

is frivolous or malicious, fails to state a claim on which relief may be granted, or

seeks monetary relief against a defendant who is immune from suit.13 That section

applies to this action because Plaintiff is complaining about prison conditions and is

a prisoner proceeding in forma pauperis.14




9
      Id.
10
      Doc. 11 at 1.
11
      Id.
12
      See id.
13
      28 U.S.C. § 1915(e)(2)(B). See, e.g., Brown v. Sage, 941 F.3d 655, 659 (3d Cir. 2019) (en
      banc) (noting that under the PLRA the district court shall at any time dismiss any case which,
      inter alia, fails to state a claim upon which relief may be granted).
14
      See 28 U.S.C. § 1915(e)(2).
                                                     3
       Case 4:19-cv-01834-MWB-MA Document 12 Filed 04/13/21 Page 4 of 6




        In determining whether a prisoner’s complaint states a claim under §

1915(e)(2)(B), the Court is guided by the Federal Rule of Civil Procedure 12(b)(6)

motion to dismiss standard. Under Rule 12(b)(6), the Court must “accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff,

and determine whether, under any reasonable reading of the complaint, the plaintiff

may be entitled to relief.”15 While a complaint need only contain “a short and plain

statement of the claim,”16 and detailed factual allegations are not required, a

complaint must plead “enough facts to state a claim to relief that is plausible on its

face.”17 “The plausibility standard is not akin to a probability requirement, but it

asks for more than a sheer possibility that a defendant has acted unlawfully.”18

III.    DISCUSSION

        In its prior memorandum, the Court found that:

        [T]here are no factual allegations that Defendants Dr. Ukwunife, Dr.
        Doll, Dr. Morgan, and P.A. Gomez . . . were deliberately indifferent
        to Plaintiff’s serious medical needs. Indeed, the only relevant factual
        allegations against the Medical Defendants are that (1) Plaintiff was
        diagnosed with an undisclosed medical condition which required him
        to be on blood thinner medication; (2) Dr. Morgan discontinued the
        use of that medication for four days so that Plaintiff could prepare for
        a colonoscopy which was presumably a required medical procedure;
        (3) after Plaintiff resumed taking his blood thinner medication, his
        INF levels were monitored by the Medical Department including P.A.
        Gomez, who discovered that his INF level was a 1.2; and (4) Plaintiff


15
     Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Phillips v. County of
     Allegheny, 515 F.3d 224, 231 (3d Cir. 2008)).
16
     Fed. R. Civ. P. 8(a)(2).
17
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).
18
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omitted).
                                                 4
        Case 4:19-cv-01834-MWB-MA Document 12 Filed 04/13/21 Page 5 of 6




        was rushed to the hospital after his INF level was discovered to be a
        1.2.

        Plaintiff’s own allegations in the complaint demonstrate that the
        Medical Defendants were not deliberately indifferent to his medical
        needs, that they sought to provide for Plaintiff’s medical needs, and
        when it was discovered that Plaintiff’s INF level was quite low, he
        was sent to the hospital. None of these actions rise to the level of
        knowing that a prisoner needs medical treatment but intentionally
        refusing to provide it, delaying necessary medical treatment based on
        a non-medical reason, or preventing a prisoner from receiving needed
        or recommended medical treatment.

        Although Dr. Morgan may well have discontinued Plaintiff’s blood
        thinner medication, Plaintiff states that this was done for Plaintiff’s
        preparation for a colonoscopy—a medical reason. That a doctor may
        have to weigh the pros and cons of various treatment options is not
        indicative of deliberate indifference. Consequently, because Plaintiff
        cannot state an Eight Amendment medical claim against the Medical
        Defendants, they must be dismissed.19

        Plaintiff’s new allegation that Dr. Ekwunife should have contacted UPMC

before discontinuing Plaintiff’s blood thinner medication does not alter the Court’s

prior conclusion. As the Court previously stated, the decision to withdraw the

medication for a few days in order to prepare Plaintiff for a colonoscopy was based

on a sound medical reason. Plaintiff’s INF levels were continually monitored by

medical staff and once they were deemed too low, he was immediately taken to the

hospital. These allegations demonstrate a pattern of medical diligence—not

deliberate indifference. Therefore, the Court will now dismiss the amended

complaint.



19
     Doc. 9 at 5-6.
                                           5
      Case 4:19-cv-01834-MWB-MA Document 12 Filed 04/13/21 Page 6 of 6




      Generally, “plaintiffs who file complaints subject to dismissal under Rule

12(b)(6) should receive leave to amend unless amendment would be inequitable or

futile.” The Court previously permitted Plaintiff leave to amend, and Plaintiff has

failed to cure his pleading defects in the amended complaint. As such, the Court

finds that it would be futile to permit Plaintiff another opportunity to amend his

amended complaint.

IV.   CONCLUSION

      For the foregoing reasons, this Court will dismiss the amended complaint

without prejudice for failure to state a claim upon which relief may be granted.

      An appropriate Order follows.



                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                          6
